647 S.E.2d 97 (2007)
STATE
v.
George Thomas WILKERSON.
No. 170A07.
Supreme Court of North Carolina.
May 16, 2007.
Andrew M. Gregson, Assistant District Attorney, Garland N. Yates, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 14th day of May 2007 by Defendant for Extension of Time for Court Reporter to Prepare Transcript:
"Motion Allowed. Court reporter shall have up to and including the 21st day of June 2007 to prepare and deliver transcript to counsel. By order of the Court in conference this the 16th day of May 2007."